Murphy, J.
After receiving certain information from allegedly reliable informants, defendant became the target of a narcotics investigation in December, 1971. It was ascertained that he resided in a particular apartment in The Bronx and was also the probable tenant of another one, two floors above his actual residence. An eavesdropping warrant was obtained from a Supreme Court Justice in April, 1972, and a search warrant was obtained and executed some three weeks later. A substantial quantity of narcotics as well as cutting and packaging paraphernalia was seized. Defendant was arrested and allegedly made certain inculpatory statements. Following the denial of his motion to suppress the physical evidence seized and the admissions assertedly made, defendant pleaded guilty to attempted possession of a dangerous drug in the first degree and, pursuant to his plea bargain, was sentenced to an indeterminate term of imprisonment not exceeding seven years. Execution of the sentence has been stayed pending determination of the instant appeal involving the propriety of the orders denying the suppression motion.
The dangers and susceptibility to abuse inherent in unrestrained electronic surveillance are too well known and documented to require elaboration. Certainly in the year of our Bicentennial we should remember some of the reasons for our birth and require only the most exacting and meticulous standards before an intrusion into our precious right of individual privacy is permitted. As Justice Douglas succinctly stated in his concurring opinion in Berger v New York (388 US 41, 64): "I also join the opinion because it condemns *80electronic surveillance, for its similarity to the general warrants out of which our Revolution sprang and allows a discreet surveillance only on a showing of 'probable cause’. The safeguards are minimal if we are to live under a regime of wiretapping and other electronic surveillance.”
In the instant case the People failed to establish that "normal investigative procedures” were unavailing. (CPL 700.15, subd 4.) The police officers as well as the informers gained access to the building and actually observed alleged couriers entering and exiting both apartments. A "buy” was even arranged, but could not be concluded because the police inexplicably proposed the use of a female operative, but found none that spoke Spanish. In sum, it appears from the record that "normal investigative procedures” were or could have been successful and the use of the wiretap was merely a useful additional tool. Accordingly, it should never have been authorized.
But even assuming, arguendo, that the wiretap warrant was lawfully issued and that the claimed technical violations of the statute (e.g., the warrant exceeded the 30-day limitation and failed to provide for termination of interception after attainment of the authorized objective, the applicant failed to establish the reliability of his informant, the return was untimely and insufficient notice thereof was given) are ignored or meritless, the suppression motion should have been granted for a more fundamental reason: the total and complete disregard of the minimization standard specified by the statute and contained in the pertinent warrant in issue.
The People concede that the electronic interception pursuant to the warrant was done entirely automatically. Though the monitoring officers themselves may have turned down the volume on their earphones when a nonpertinent call was intercepted, the electronic process of the telephone ring activated taping machines which, without human intervention or judgment, recorded each and every conversation over the defendant’s telephone. These machines were never turned off during the 20 days of tapping (except, during a 14-hour period, when the ruse of an "inoperable phone” was used to permit a "repair man” to install a "bug” in the apartment). The police tapped and taped every single telephone conversation in full, including those concedely nonpertinent. Under such circumstance, I deem a mathematical computation of the number of *81pertinent or nonpertinent calls to be completely irrelevant. In short, the agents completely ignored their statutory responsibility, resulting in a flagrant violation of defendant’s constitutional rights.
If we are "[t]o guard against the realization of Orwellian fears” (United States v Marion, 535 F2d 697, 698), strict constitutional and statutory standards for the permissible use of electronic surveillance operations must be complied with.
Admittedly, there are conceptual and practical difficulties in applying the Fourth Amendment to wiretapping and other mechanical devices used for the overhearing of conversations. (See, generally, Post-Authorization Problems in The Use of Wiretaps, etc., 61 Cornell L Rev 92 et seq.) Nevertheless, given the amendment’s applicability, all unreasonble searches and seizures are proscribed. And, in my view, nothing could be more unreasonable than the total interception and recording of all conversations over a designated telephone or at a specified location. In full recognition of the unconstitutionality of such prohibited behavior by any law enforcement official, both the Federal and the New York statutes require bona fide efforts to minimize the interception of conversations falling outside of the ambit of an authorized warrant. (See US Code, tit 18, § 2518, subd [5]; CPL 700.30, subd 7.) No such effort at minimization was even attempted here. The blatant violation of the statute by the police mandates total suppression of all monitored conversations and of the tainted fruits thereof as the only effective deterrent against such egregious misconduct. (Cf. United States v Principie, 531 F2d 1132.)
The judgment and the orders denying the motions to suppress should be reversed on the law and the indictment dismissed.